internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-111241-99 date date re distributing controlled sub holding sub fsub fsub bank x m trust business a business b manufacturer a b c d f g h state a dear we respond to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated september september october october november november and date the information submitted for consideration is summarized below distributing is an accrual basis state a corporation and the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return distributing is indirectly engaged in various businesses through its wholly owned subsidiaries including sub holding sub holding among other domestic and foreign subsidiaries owns sub which is engaged in business a approximately i of the distributing stock is owned by four family trusts which include the m trust the m trust has pledged a portion of its distributing stock to secure a loan by an unrelated third party if the parties are unable to satisfactorily renegotiate the m trust debt the lender may foreclose on the pledge in an internal restructuring occurring prior to the described transaction fsub and fsub which are wholly owned foreign subsidiaries of sub will distribute all of their assets to sub the taxpayer has represented that these transactions qualify as complete liquidations under sec_332 controlled which is a wholly owned subsidiary of distributing is directly engaged in business b financial information has been received which indicates that sub and controlled have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years controlled’s management has determined that consolidating acquisitions are essential to the continued growth and success of business b manufacturer a major customer informed controlled that it wanted a number of its suppliers consolidated as quickly as possible controlled believes that it could grow its business with manufacturer from less than a dollar_figuref account to well over dollar_figureg if it consolidates many of the targeted suppliers over the course of the past year controlled has acquired two targeted suppliers and unsuccessfully bid on a third target because of an inability to borrow acquisition capital the two successful acquisitions have already led to substantial revenue growth for controlled with manufacturer currently controlled is actively engaged in the acquisition process with two other acquisition targets to continue this supplier consolidation strategy controlled requires substantial additional acquisition capital however the distributing group and correspondingly controlled has reached its borrowing limits to fund acquisitions bank x controlled’s lender has agreed to provide a line of credit of approximately dollar_figureh for controlled on the condition that controlled become a stand-alone corporation the following proposed transaction is planned so that controlled will become a stand-alone corporation engaged in business b step step distributing will transfer various assets to controlled distributing will distribute all the stock in controlled pro_rata to its shareholders fractional shares if any will not be issued but will be paid in cash the shareholders will not surrender any distributing stock in such transaction in addition certain employees of controlled who hold options to purchase distributing stock will exchange such options for options to purchase controlled stock in anticipation of the separation of controlled from distributing controlled will establish a line of credit with bank x in the amount of dollar_figureh prior to the spinoff controlled will draw down approximately dollar_figureb on its line of credit approximately dollar_figured of such borrowed proceeds will be used to satisfy controlled’s existing indebtedness to distributing the remaining dollar_figurea will be paid to distributing as a dividend distributing will use this amount to satisfy controlled’s allocable share of the indebtedness of the distributing group within one year of the spinoff controlled will draw down an approximately additional dollar_figurec of its credit line with bank x and use the proceeds to acquire targets as part of its supplier consolidation strategy the following representations have been made in connection with proposed transactions described in step and step above a b c d e f g h i distributing controlled and their respective shareholders will each pay their respective expenses_incurred in connection with the proposed spin-off transaction no part of the stock of controlled is being received by a shareholder as a creditor employee or in any other capacity other than that of a distributing shareholder following the spin-off transaction at least of the fair_market_value of the gross assets of distributing will consist of the stock of sub holding and at least of the fair_market_value of the gross assets of sub holding will consist of the stock of sub which is directly engaged in the active_conduct_of_a_trade_or_business and will continue as such following the spin-off transaction within the meaning of sec_355 of the code the five years of financial information submitted on behalf of sub and controlled is generally representative of each corporation’s present operations with regard to each corporation there has been no substantial operational changes since the date of the last financial statements submitted following the spin-off transaction distributing and controlled will each continue the conduct of its active trade_or_business independently and with separate employees the distribution of the stock of controlled is carried out for the following business_purpose to facilitate a substantial borrowing by controlled the proceeds of which will be used to fund acquisitions the distribution of the stock of controlled is motivated in whole or substantial part by this business_purpose no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the spin-off transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the spin-off transaction except in the ordinary course of business other than the potential foreclosure on the pledge of certain distributing stock owned by the m trust totaling less than of distributing’s outstanding_stock there is no plan or intention on the part of any shareholder who own sec_5 or more of the stock of distributing and to its best knowledge the management of distributing is not aware of any plan or intention on the part of any particular remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the spin- off transaction j k l m n o p payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length administrative services provided by one corporation to the other may be provided for a transitional period not to exceed one year at a price that reflects fair_market_value the payment of cash in lieu of fractional shares of controlled stock will be solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained for consideration the total amount of cash distributed in lieu of fractional shares will constitute less than of the total consideration distributed in the spin-off transaction the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in the amount equal to or greater than the value of one full share of controlled stock there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the spin-off transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 immediately before the spin-off transaction items of income gain loss deduction and credit if any will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing's excess_loss_account if any with respect to the controlled stock will be included in income immediately before the spin-off transaction see sec_1_1502-19 no two parties to the spin-off transaction are investment companies as defined in sec_368 and iv the spin-off transaction is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled q r s t u no distributing shareholder or shareholders will hold immediately after the spin- off transaction disqualified_stock within the meaning of sec_355 which constitutes a or greater interest in distributing or controlled fsub and fsub are the only foreign_corporations involved in the restructuring associated with the proposed spin-off in this ruling_request upon the liquidation of the foreign_corporations taxpayer will recognize gain pursuant to the provisions of b -5 b to the extent the liquidation of fsub and fsub are transactions described in sec_367 and the regulations thereunder distributing will comply with the requirements of the regulations including the notice requirements neither distributing or controlled was a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five year period ending on the date of the spinoff and neither distributing or controlled will be a united_states_real_property_holding_corporation immediately after the spinoff based solely on the information submitted and the representations set forth above we hold as follows the transfer by distributing to controlled of assets in constructive exchange for controlled stock followed by the pro_rata distribution of controlled stock to the shareholders of distributing will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets to controlled in exchange for controlled stock sec_361 no gain_or_loss will be recognized by controlled on the receipt of the assets from distributing in constructive exchange for additional shares of controlled stock sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each distributing asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of its stock in controlled sec_361 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 no gain_or_loss will be recognized by and no amount will be included in the income of the distributee shareholders upon receipt of controlled stock in the spin-off transaction sec_355 the basis of the controlled stock and the distributing stock in the hands of the distributee shareholders after the spin-off transaction will be the same as the aggregate basis of the distributing stock held immediately before the spin-off transaction allocated among the shares of distributing and controlled in proportion to the fair_market_value of each in accordance with sec_358 and b and sec_1_358-2 the holding_period of the controlled stock received by the distributee shareholders in the spin-off transaction will include the period during which the distributee shareholders held shares of distributing stock provided that such shares of distributing stock are held as a capital_asset on the date of the spin-off transaction sec_1223 any payments of cash in lieu of fractional share interests in controlled will be treated for federal tax purposes as if the fractional shares were issued in the spin-off transaction and then were redeemed by controlled the cash payments will be treated as having been received as distributions in full payment in exchange for the stock redeemed as provided in sec_302 the liquidation of fsub and fsub is subject_to to the extent applicable the rules of paragraph c of sec_1_367_b_-1 of the income_tax regulations paragraphs c and d of b -1 of the temporary regulations and b -5 of the temporary regulations no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings in particular we express no opinion regarding the tax treatment of the options described in step above this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated on upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer sincerely yours assistant chief_counsel corporate by_____________________________ christopher w schoen assistant to branch chief cc dom corp
